Citation Nr: 1606529	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1964 through August 1964, with subsequent reserve service. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri. 

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, Veteran was provided a VA audiological examination in July 2013.  However, the accompanying opinion is inadequate for the Board to make an informed decision on the Veteran's claims.  

In the July 2013 examination report, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of in-service acoustic trauma.  In part, the examiner supported this opining by stating that the Veteran had significant post-military noise exposure.  This statement is not supported by the evidence of record.  There is no evidence that the Veteran experienced significant post-military noise exposure.  The Veteran's April 2012 statement directly opposes the examiner's statement about significant post-service noise exposure.  The Veteran stated that during his civilian employment he was never exposed to the types of acoustic trauma that he experienced while he was in service.  Additionally, the Veteran's October 2013 notice of disagreement (NOD) provided a list of the Veteran's post-service employment that indicated that all his post-service occupations involved either low or very low noise exposure.  As the VA examiner's opinion was not supported by the evidence of record, it is inadequate.  Upon remand, an addendum opinion regarding the etiology of the Veteran's hearing loss and tinnitus should be obtained. 

The July 2013 examination report also noted the Veteran's in-service audiograms indicated a lack of hearing loss as evidence weighing against service connection for the Veteran's hearing loss and tinnitus.  The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for granting service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's complete service personnel file.

2. Thereafter, forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the July 2013 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is related to a disease or injury, including acoustic trauma, incurred during a period of active duty for training with the Reserves or to an injury that occurred during a period of inactive duty for training with the Reserves.  The examiner should also address whether the Veteran has delayed onset hearing loss that is at least as likely as not related to acoustic trauma that occurred during a period or periods of active duty for training or inactive duty for training.  

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is related to a disease or injury, including acoustic trauma, incurred during a period of active duty for training with the Reserves or to an injury that occurred during a period of inactive duty for training with the Reserves. 

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding his past noise exposure.  See April 2012 claim, October 2013 NOD, and May 2014 VA Form 9.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


